F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      June 28, 2006
                              FO R TH E TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                       Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                 Plaintiff-Appellee,

    v.                                                  No. 06-2090
                                                      (CR-05-2143-JC)
    O SCAR FER NA N D O                                  (D . N.M .)
    B RA V O -C AM A RG O ,

                 Defendant-Appellant.



                              OR D ER AND JUDGM ENT *


Before H E N RY, O’BRIEN, and M cCO NNELL, Circuit Judges.




         The government has filed a motion to enforce the plea agreement with

defendant Oscar Fernando Bravo-Camargo. In the agreement,

M r. Bravo-Camargo waived his right to appeal his conviction and sentence on the

charge of possessing with intent to distribute 500 grams and more of cocaine.

Defendant’s attorney does not oppose the motion to enforce. This court notified


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
M r. Bravo-Camargo that he could file a written opposition to the motion to

enforce, but he did not do so.

      This court will enforce a criminal defendant’s waiver of his right to appeal

so long as the following three elements are satisfied: (1) “the disputed appeal

falls within the scope of the w aiver of appellate rights,” (2) the defendant’s

waiver of his appellate rights was knowing and voluntary, and (3) enforcing the

waiver w ill not result in a miscarriage of justice. United States v. Hahn, 359 F.3d

1315, 1325 (10th Cir. 2004) (en banc) (per curiam). W e have carefully reviewed

the transcript of the hearing at which M r. Bravo-Camargo entered his guilty plea.

The presiding magistrate judge thoroughly review ed the terms of the waiver with

M r. Bravo-Camargo. W e conclude that the Hahn factors have been satisfied.

      Accordingly, we GRANT the government’s motion to enforce the plea

agreement and DISM ISS the appeal. The mandate shall issue forthwith.



                                                ENTERED FOR THE COURT
                                                PER CURIAM




                                          -2-